Citation Nr: 9931460	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Lisfranc dislocation, status post open reduction 
internal fixation of the left foot.

2.  Entitlement to an initial compensable evaluation for 
onychomycosis of the toenails of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 12, 1993 to 
October 11, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO granted service connection for left 
foot Lisfranc dislocation with status post open reduction 
internal fixation, and right foot onychomycosis toenails and 
assigned noncompensable evaluation evaluations respectively 
effective October 12, 1997.  The RO denied entitlement to a 
separate compensable evaluation of 10 percent based upon 
multiple, noncompensable, service-connected disabilities 
pursuant to the criteria of 38 C.F.R. § 3.324 (1999).

The veteran provided testimony before a hearing officer at 
the RO in June 1998, a transcript of which is of record.  

In December 1998 the RO hearing officer assigned a disability 
rating of 10 percent for left foot Lisfranc dislocation with 
status post open reduction internal fixation effective 
October 12, 1998, and continued the veteran's right foot 
onychomycosis toenails at 0 percent disabling.  The hearing 
officer also granted entitlement to vocational rehabilitation 
under Chapter 31, 38 U.S. Code.  The hearing officer noted 
that such action, resolved the vocational rehabilitation 
eligibility issue on appeal at that time.  Thus, the issue of 
vocational rehabilitation eligibility is not before the Board 
at this time.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  Left foot Lisfranc dislocation, status post open 
reduction internal fixation is manifested by complaints of 
pain.

2.  Onychomycosis of the toenails of the right foot  is not 
manifested by exfoliation, exudation or itching.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for Lisfranc dislocation, status post open reduction 
internal fixation of the left foot are not met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (1999).

2.  The criteria for an initial compensable evaluation for 
onychomycosis of the toenails of the right foot are not met.  
38 U.S.C.A. 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.20, 4.27, 4.119, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Lisfranc dislocation of the left foot

Service records show in July 1995, the veteran sustained a 
hyperextension injury to the left foot.  Lisfranc dislocation 
was diagnosed.  He subsequently underwent open reduction 
internal fixation of the left foot without surgical or 
postoperative complication.  Surgical screws were later 
removed without complication.  Following surgery the veteran 
intermittently sought in-service treatment, for left midfoot 
pain upon prolonged weight bearing and running.

A March 1997 physical evaluation board examination report 
shows the veteran was diagnosed with chronic left midfoot 
pain status post Lisfranc dislocation and open reduction and 
internal fixation.  On examination the veteran's gait was 
normal.  It was noted that walking produced slightly more 
abduction in the left foot compared to the right.  There was 
no edema noted about the old scar.  The range of motion in 
the ankle and subtalar joints was within normal limits.  
There was a slightly increased passive range of motion at the 
first metatarsal cuneiform joint on the left as compared to 
the right.  The veteran could rise up and walk on his toes 
bilaterally and singly without pain.  His strength and pulses 
were normal.  No crepitus was noted and there was no pain on 
abduction or adduction of the forefoot. 
The examiner noted that the veteran was unable to run without 
pain or walk or stand more than sixty minutes without pain.

An August 1997 private medical examination report shows the 
veteran was diagnosed with residual chronic pain of the left 
midfoot, status post open reduction and internal fixation of 
Lisfranc's dislocation.  He complained of constant chronic 
pain in his left midfoot aggravated by prolonged standing or 
walking and athletic activity such as running.  It was noted 
that despite previous treatment, the pain had not improved 
and was largely stable and stationary.  

On musculoskeletal examination of the veteran, pain was 
clearly identifiable to the left medial midtarsal joint with 
deep palpation and passive range of motion against 
resistance.  Crepitus was reported to be reproduced at the 
first metatarsal cuneiform articulation on the left.  Muscle 
strength was normal.  Examination of the ankle joints 
identified no tenderness with palpation and range of motion.  
There was no laxity or instability.  There was some increased 
left first metatarsal motion and the history of increased 
left first metatarsal phalangeal joint pain since the current 
injury.  The veteran's gait was observed to be slightly 
antalgic and propulsive with the patient transferring weight 
to his left foot, resulting in a very mild limp.  There was 
slightly more abduction on the left, in part due to increased 
1st metatarsal dorsiflexion, which, in turn, caused increased 
midarch ptosis.  

The physician noted that the veteran had subjective factors 
consistent with moderate pain, occurring constantly, and 
aggravated by physical activity.  He further noted that pain 
occurred with specific, repeatable motions and with specific 
stress.

The physician reported that the veteran was unable to engage 
in those occupations requiring physical demands, (such as 
intense running), that would be required in law enforcement, 
for which he had been looking forward to upon discharge from 
the United States Coast Guard.  It was recorded that he would 
be able to perform many work tasks, albeit with pain and 
difficulty.  Prophylactic work restrictions might be required 
to prevent undue pain or an increase in symptoms.  

In October 1997 the veteran filed a claim of service 
connection for a left foot disorder and requested a 
memorandum rating on vocational rehabilitation.  In a 
December 1997 statement the veteran claimed service 
connection for fungus of his right foot.  

The veteran underwent VA examination in February 1998.  The 
examination report shows the veteran had pain in his foot 
when he performed weight bearing activities such as walking 
or engaging in sports.  In most circumstances the pain 
occurred when he stopped such activity, but he experienced 
pain to some extent during the activity.  The pain diminished 
when he was off his feet.  He indicated he got less exercise 
but tried to bicycle which did not seem to bother him.  He 
indicated that the pain was in the area of the first 
metatarsal which was sometimes felt towards the toe.  Wearing 
orthotics seemed to help.

Examination shows the veteran walked with a normal gait.  He 
was able to walk on his toes and heels.  The range of motion 
of the left foot was normal.  The examiner was unable to 
definitely detect any looseness of the first metatarsal.  X-
ray revealed no evidence of any recent fracture or 
dislocation deformity.  His diagnosis was status post surgery 
for Lisfranc dislocation with no objective findings in the 
foot.  The examiner noted that subjectively, the veteran was 
limited in his activities.

At his personal hearing held at the RO in June 1998, the 
veteran testified that pain in his foot was felt in the 
center above the opening where he had the surgery.  Hearing 
Transcript (Tr.), p. 3.  He also testified that pain occurred 
when he walked barefooted.  He stated that the pain was sharp 
and intermittent.  He noticed it when he performed twisting 
motions.  Tr., pp. 6, 8.  He stated that he was employed with 
the Sheriff's Office in administration.  He said his foot 
disability presented no problems with his employment because 
he was sitting most of the time.  He stated that he chose 
employment to suit his disability.  Tr., p. 7.

Onychomycosis of right foot toenails

Service records show in June 1997, the veteran presented with 
complaints of fungus involving the toenails on the right 
foot.  Examination showed the skin had good color and turgor, 
there was no edema, erythema, puss or lesions, but the 
toenail was yellow and thick.  Onychomycosis was diagnosed.  
Symptoms were shown to be recurrent.  Otherwise, no 
functional impairment of the right foot was shown.  

A February 1998 VA examination report shows recurring 
onychomycosis of the right great toenail.  No other findings 
were shown.  

At his personal hearing in June 1998 the veteran testified 
that most of the fungus of his right foot was gone.  He 
stated that four toenails had been infected, but currently it 
was just the right big toe.  He was taking no medication for 
this fungus.  Tr. p. 5.  He further stated that he 
experienced no pain from the fungus and that it did not 
inhibit his employment.  Tr., pp. 9-10.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.




The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  With actual loss of use of the 
foot, the disability is rated 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Eczema with ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or exceptionally 
repugnant is rated 50 percent disabling; with exudation or 
itching constant, extensive lesions, or marked disfigurement 
is rated 30 percent disabling; with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area is 
rated 10 percent disabling; with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is rated 0 percent disabling.  38 C.F.R. § 4.119, 
Diagnostic Code 7806 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis
Left foot disability

Initially the Board notes that the veteran's claim for an 
initial evaluation in excess of 10 percent for his left foot 
disability is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107; that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left foot disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  The Board is satisfied that all relevant facts have 
been properly developed.  White v. Derwinski, 1 Vet. App. 519 
(1991).  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran currently has a 10 percent evaluation for left 
foot Lisfranc dislocation, status post open reduction 
internal fixation under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A compensable evaluation is assigned when the foot 
injury is moderate, moderately severe, or severe.  The 
schedular criteria do not further elaborate on the 
distinction between moderately severe and severe foot 
injuries, however, they are designed to reflect average 
impairments of earning capacity resulting from disease or 
injury in civil occupations.  38 U.S.C.A. § 1155 (West 1991).




A review of the probative medical evidence of record reveals 
that an initial evaluation in excess of 10 percent for left 
foot Lisfranc dislocation, status post open reduction 
internal fixation pursuant to the applicable criteria in the 
schedule of ratings is not warranted.  The findings more 
nearly approximate the criteria provided in the schedule of 
ratings for moderate, rather than moderately severe 
disability of the veteran's left foot.

In this regard, the probative evidence of record consists of 
service medical records from July 1995 to September 1997, a 
private medical evaluation of August 1997, the February 1998 
VA examination and the veteran's testimony at his personal 
hearing.  Service medical records reveal the veteran had a 
normal gait.  Walking produced slightly more abduction in the 
left foot compared to the right.  There was a slightly 
increased passive range of motion at the first metatarsal 
cuneiform joint on the left.  There was no crepitation and 
motor strength and pulses were normal.  The veteran was able 
to toe rise bilaterally and singly without pain.  There was 
no pain on abduction or adduction of the forefoot.

Private medical evaluation revealed the veteran's gait to be 
slightly antalgic.  There was no laxity or instability.  The 
physician noted there was slightly more abduction on the 
left, in part due to increased 1st metatarsal dorsiflexion, 
which, in turn, causes increased midarch ptosis.  He also 
noted that the veteran has subjective factors consistent with 
moderate pain, occurring constantly which is aggravated by 
physical activity.

The VA examiner noted the veteran had normal gait, and had no 
difficulty getting on and off the examination table.  He 
could walk on his toes and his heels.  There were no 
objective findings in the foot.  The examiner noted that 
subjectively, the veteran is limited in his activities.


The veteran stated at his hearing that his foot disability 
does not interfere much with his employment because he sits 
most of the time.  He stated that sometimes the pain comes 
suddenly and then goes away.  Thus, based upon this evidence, 
a compensable evaluation of 10 percent is warranted for 
moderate residuals of left foot injury.

The Board has also considered the criteria contained in 38 
C.F.R. §§ 4.40 and 4.45 with respect to functional loss and 
disability of the joints, respectively.  As noted above, the 
probative medical evidence shows that the left foot 
disability is manifested by status post surgery for Lisfranc 
dislocation and complaints of pain.  The veteran stated that 
he has had pain in circumstances where he does a lot of 
weight bearing such as walking or engaging in sports 
activities.  The pain diminishes when he is off his feet.  
The veteran indicated he is able to exercise by riding a 
bicycle.  He further stated that his feet present no problems 
with his employment.  The range of motion of the left foot 
was reported normal with no looseness of the first 
metatarsal.  X-ray revealed no evidence of any recent 
fracture or dislocation deformity, much less any arthritic 
disease process.  Moreover, the VA examiner noted a normal 
gait while the private physician observed a slight antalgic 
gait.  Based on the foregoing, the Board concludes that an 
initial evaluation is not warranted on the basis of 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an evaluation in excess of 10 percent.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

No question has been presented as to which of two evaluations 
would more properly classify the severity of residuals of 
left foot injury.  38 C.F.R. § 4.7 (1999).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the case at hand, the Board notes that the RO not only 
provided the veteran with the criteria for assignment of an 
extraschedular evaluation, it also discussed the provisions 
thereof in light of his claim and determined that he was not 
entitled to an increased evaluation on an extraschedular 
basis.

The Board agrees with the determination of the RO in this 
instance.  The evidence presented in the form of medical 
history and examination and hearing testimony.  It has not 
shown that the residuals of the left foot injury have 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of the regular schedular standards.  

There is no basis upon which to predicate referral of the 
case to the Undersecretary for Benefits or the Director of 
the VA Compensation and Pension Service for consideration of 
assignment of an initial evaluation in excess of 10 percent 
for the left foot disability on an extraschedular basis.  In 
this regard, the Board notes that the veteran himself has 
acknowledged that his left foot disability does not interfere 
with his employment.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an evaluation in excess of 10 
percent.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his left foot 
Lisfranc dislocation, status post open reduction internal 
fixation on the occasion of the grant of service connection 
by the RO in January 1998, rather than an increased rating 
claim where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  In the 
case at hand, the Board notes that staged ratings are not 
applicable.

Accordingly, the Board finds that the criteria have not been 
met for an evaluation of in excess of 10 percent.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Codes 5284.

Right foot disability

The Board notes that the veteran's claim of entitlement to an 
initial compensable rating for onychomycosis of the toenails 
of the right foot is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107; that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right foot disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim. The Board is satisfied that all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the RO has rated the veteran's 
onychomycosis of the toenails of the right foot by analogy to 
eczema under 38 C.F.R. § 4.119, Diagnostic Code 7806.  See 38 
C.F.R. § 4.20 (1999).  The veteran has been provided the 
essential rating criteria.  The Board finds the current 
rating scheme as applied by the RO is appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1999).

In this case, the veteran's diagnosis of onychomycosis of the 
toenails of his right foot, while in service, showed good 
skin color and turgor, and no active inflammation.  The 
February 1998 VA examination noted onychomycosis as 
recurring.  VA examination does not show that there is 
exfoliation, exudation or itching of the right foot which is 
the minimum requirement for a compensable rating under 
38 C.F.R. § 4.119, Diagnostic Code 7806.  Furthermore, at his 
personal hearing the veteran testified that he is taking no 
medication for the fungus of his right big toe.  He also 
stated that he experiences no pain form the fungus and that 
it does not inhibit his employment.

Since the evidence of record does not demonstrate the 
presence of disabling symptomatology resulting from the right 
foot disability as required for a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of a 
compensable rating.





No question has been presented as to which of two evaluations 
would more properly classify the severity of onychomycosis of 
the toenails of the right foot.  38 C.F.R. § 4.7 (1999).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a compensable rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his  right foot 
disability on the occasion of the grant of service connection 
by the RO in June 1998, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  In the 
case at hand, the Board notes that staged ratings are not 
applicable.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  



In the case at hand, the Board notes that the RO not only 
provided the veteran with the criteria for assignment of an 
extraschedular evaluation, it also discussed the provisions 
thereof in light of his claim and determined that he was not 
entitled to an initial compensable evaluation on an 
extraschedular basis.

The Board agrees with the determination of the RO in this 
instance.  The evidence presented is in the form of medical 
history and examination and hearing testimony.  Such evidence 
fails to show that onychomycosis of the toenails of the right 
foot has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of the regular schedular 
standards.  The veteran himself has acknowledged that his 
right foot disability has not interfered with his employment.  
There is no basis upon which to predicate referral of the 
case to the Undersecretary for Benefits or the Director of 
the VA Compensation and Pension Service for consideration of 
assignment of an increased (compensable) evaluation for the 
right foot disability on an extraschedular basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for onychomycosis of the 
toenails of the right foot.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for Lisfranc dislocation, status post open reduction internal 
fixation of the left foot is denied.

Entitlement to an initial compensable evaluation for 
onychomycosis of the toenails of the right foot is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

